

Exhibit 10.34


PURSUANT TO F.S. 201.08, THIS RENEWAL PROMISSORY NOTE IS A RENEWAL OF THAT
CERTAIN PROMISSORY NOTE DATED AS OF DECEMBER 1, 2014 PAYABLE TO THE BANK BY THE
UNDERSIGNED OBLIGORS IN THE ORIGINAL PRINCIPAL AMOUNT OF $70,000,000 (THE
"ORIGINAL NOTE"). FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450 WERE
REIMITTED TO THE FLORIDA DEPARTMENT OF REVENUE BY BANK OR ON BEHALF OF BANK AS
REQUIRED BY LAW IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ORIGINAL
NOTE, WHICH IS NOT SECURED BY FLORIDA REAL PROPERTY. NO ADDITIONAL SUMS ARE
BEING ADVANCED HEREUNDER. ACCORDINGLY, NO ADDITIONAL DOCUMENTARY STAMP TAXES ARE
DUE AND PAYABLE IN CONNECTION WITH TIDS RENEWAL PROMISSORY NOTE. THE ORIGINAL
NOTE IS ATTACHED HERETO.






RENEWAL PROMISSORY NOTE


$70,000,000.00    September 30, 2016


FOR VALUE RECENED, the undersigned ALICO, INC., a Florida corporation ("Alico");
ALICO-AGRI, LTD., a Florida limited partnership ("Alico-Agri"); ALICO PLANT
WORLD, L.L.C., a Florida limited liability company ("Plant World''); ALICO FRUIT
COMPANY, LLC, a Florida limited liability company ("Fruit Company"); ALICO LAND
DEVELOPMENT INC., a Florida corporation ("Land Development'); ALICO CITRUS
NURSERY, LLC, a Florida limited liability company ("Citrus Nursery", and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a "Borrower" and collectively the "Borrowers") hereby, jointly
and severally, promise to pay to the order of RABO AGRIFINANCE LLC (formerly
known as Rabo Agrifinance, Inc.), a Delaware limited liability company (together
with its successors and assigns, hereinafter the "Bank"), on or before the
Revolving Credit Maturity Date, the aggregate principal amount of SEVENTY
MILLION AND 00/100 DOLLARS (US$70,000,000.00) or, if less, the aggregate unpaid
principal amount of all Loans made by the Bank to the undersigned, in
immediately available funds as provided in the Credit Agreement (defined below),
together with interest thereon, until such principal amount is paid in full, at
such interest rates, and payable at such times, as provided in the Credit
Agreement. All payments shall be made to Bank in lawful money of the United
States of America at 12443 Olive Blvd., Suite 50, St. Louis, MO 63141.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 1, 2014, as amended by
that certain First Amendment to Credit Agreement and Consent dated as of
February 26, 2015, that certain Second Amendment to Credit Agreement dated as of
July 16, 2015, and by that certain Third Amendment to Credit Agreement dated of
even date herewith (as further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement”) by and among the Borrowers
and Bank. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This Note
evidences the Loans made by the Bank under the Credit Agreement.


The Bank may endorse and attach a schedule to reflect borrowings evidenced by
this Note and all payments and prepayments thereon; provided that any failure to
endorse such





--------------------------------------------------------------------------------





Information (or an error contained in such information) shall not affect the
obligation of the Borrowers to pay amounts evidenced hereby.


Upon the occurrence of an Event of Default, all amounts evidenced by this Note
may, or shall, become immediately due and payable as provided in the Credit
Agreement without presentment, demand, protest or notice of any kind, all of
which are waived by the Borrowers. In the event payment of amounts evidenced by
this Note is not made at any stated or accelerated maturity, the Borrowers
agree, jointly and severally, to pay, in addition to principal and interest, all
costs of collection in connection therewith, including reasonable attorneys'
fees.


This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.


This Note shall be governed by, construed and interpreted in accordance with,
the laws of the State of Florida applicable to contracts made and to be
performed within the State of Florida, without reference to the conflicts of law
principles thereof.


Time is of the essence of this Note.


[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed


under seal as of the date first above written.


ALICO, INC.,
A Florida corporation


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer




ALICO-AGRI, LTD.,
A Florida limited partnership


By: Alico, Inc., a Florida corporation, its General Partner


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer




ALICO PLANT WORLD, L.L.C.,
a Florida limited liability company


By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member


By: Alico, Inc., a Florida corporation, its General Partner


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer









--------------------------------------------------------------------------------




ALICO FRUIT COMPANY, LLC,
a Florida limited liability company


By: Alico, Inc., a Florida corporation, its Managing Member


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer
ALICO LAND DEVELOPMENT INC.,
a Florida corporation


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer




ALICO CITRUS NURSERY, LLC,
a Florida limited liability company


By: Alico, Inc., a Florida corporation, its Managing Member


By: /s/ Clay G. Wilson
Name: Clay G. Wilson
Title: Chief Executive Officer







